Citation Nr: 1822915	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-37 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. George, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965, with additional service in the Army Reserves.

This claim comes before the Board of Veterans Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his July 2017 substantive appeal to the Board, the Veteran requested a hearing.  However, in January 2018 correspondence, the Veteran's representative reported that the Veteran no long wished to have a Board hearing.  Therefore, the Veteran's request for a hearing is withdrawn.  See 38 C.F.R. § 20.704 (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's tinnitus, which onset shortly after service, is at least as likely as not related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Analysis

The Veteran claims that his tinnitus onset shortly after service and is related to noise exposure during service.  The Veteran's military occupational specialty (MOS) was artillery surveyor, which has a moderate probability of hazardous noise exposure.  Further, in February 2018, the Veteran submitted correspondence in which he explained that several times during service he was standing relative to heavy artillery in such a way that he was exposed to the brunt of the guns' noise.  In fact, he lost his hearing for 5-10 minutes after those guns fired.  This statement regarding his noise exposure is consistent with that in his July 2017 substantive appeal to the Board.  Thus, noise exposure during service has been conceded, and the only issue left to resolve is whether the Veteran's tinnitus is related to service.

The Veteran was afforded a VA examination of his tinnitus in May 2014.  At the examination, the Veteran stated that he experienced tinnitus for about 50 years-i.e., since shortly after discharge.  The Veteran also stated that he worked in a steel mill after service without hearing protection from 1967 to 2001.  In February 2018 correspondence, the Veteran explained that his work environment was fairly quiet because he rewound electrical motors.  He compared the noise level of his work environment to that of an auto dealership.

The May 2014 examiner, without benefit of the Veteran's later explanation regarding his occupational noise exposure, opined that the Veteran's tinnitus was less likely than not related to service.  In support, she noted that the Veteran had normal hearing on entrance to and at separation from service, his 34 years of working in a steel mill, and the remoteness of his (medically-documented) complaints regarding tinnitus.

In his June 2014 notice of disagreement, the Veteran again reiterated that he has had ringing in his ears since he was working as a barber, prior to working in the steel mill.  In a July 2014 statement, the Veteran's spouse, whom he started dating in late 1968 or early 1969, stated that when they were dating the Veteran would complain about ringing in his ears.

The Veteran is competent to report his noise exposure during and after service, as well as the onset of his symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board finds the Veteran's statements credible because he has been consistent in his assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

According to the Veteran, his tinnitus onset shortly after service, before he began working at the steel mill.  Further, at the steel mill his exposure to noise was minimal.  The early onset of his tinnitus is corroborated by his spouse's July 2017 statement.

The medical examiner's opinion is inadequate, because it does not take into account the Veteran's competent and credible report regarding the onset of his tinnitus.  Further, the examiner cites the recent complaint as the first record of his tinnitus.  However, tinnitus is a condition for which there is no treatment and, therefore, may not be reported.  There is no reason to think that the Veteran's subjective reports of the onset of tinnitus, itself a condition based on the subjective perception of noise, are not credible simply because he did not seek treatment at the time tinnitus onset.

As a result, given the Veteran's consistent lay statements as to onset, and the lack of adequate medical opinion providing an alternative explanation as to the etiology of tinnitus, service connection is granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


